FILED
                           NOT FOR PUBLICATION
                                                                           NOV 30 2016

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROY’LAND RICE,                                   No. 14-15963

              Plaintiff - Appellant,             D.C. No. 5-11-cv-06295-EJD

  v.
                                                 MEMORANDUM*
EL CERRITO POLICE DEPARTMENT,
ET AL,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                    Argued and Submitted November 15, 2016
                            San Francisco, California

Before: THOMAS, Chief Judge, FRIEDLAND, Circuit Judge, and EZRA,**
District Judge.

       Roy’land Rice appeals from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging Fourth and Fourteenth Amendment violations



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
arising out of the impounding of his vehicle for expired registration tags. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, and may affirm on any

ground supported by the record. Miranda v. City of Cornelius, 429 F.3d 858, 860

n.1 (9th Cir. 2005). We affirm.

      The district court properly granted summary judgment on Rice’s procedural

due process claims because Rice failed to raise a genuine dispute of material fact as

to whether he possessed a constitutionally protected property interest in the

impounded vehicle. See Llamas v. Butte Cmty. Coll. Dist., 238 F.3d 1123, 1128

(9th Cir. 2001) (“The Fourteenth Amendment’s guarantee of procedural due

process applies when a constitutionally protected property or liberty interest is at

stake.”); see also Scofield v. City of Hillsborough, 862 F.2d 759, 762–65 (9th Cir.

1988) (holding that pre-tow notice and hearing are not required before impounding

a vehicle with expired registration). On the record before us, it is impossible to

determine what interest, if any, Rice had in the vehicle. What is certain is that he

was neither its registered nor its legal owner under California law. Further, Seidell

Enterprises did provide actual notice to Rice’s last associated address.

      To the extent it was properly raised, dismissal of Rice’s Fourth Amendment

claim was proper because Rice failed to allege facts sufficient to show that the

search and seizure were unlawful. See, e.g., South Dakota v. Opperman, 428 U.S.


                                          -2-
364, 368–69 (1976); Hallstrom v. City of Garden City, 991 F.2d 1473, 1477, n.4

(9th Cir. 1993).

      The district court did not abuse its discretion in denying Rice’s motion to

join Seidell Enterprises, Inc., as a defendant. See Clement v. City of Glendale,

518 F.3d 1090, 1096–97 (9th Cir. 2008) (private towing company entitled to “good

faith” defense because authorized by police department and constitutional

defect/lack of notice could not have been known at time).

      AFFIRMED.




                                         -3-